In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (C. Goldstein, R.), dated December 30, 2003, as vested in the mother the right to choose the school the parties’ child would attend, and denied his request for an award of an attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that the mother should choose the school the subject child will attend, as this is in the best interest of the child (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89 [1982]).
The father’s remaining contentions are without merit. Luciano, J.E, Crane, Fisher and Lifson, JJ., concur.